Citation Nr: 0712600	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-37 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1971 to 
January 1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
September 2003 rating also denied service connection for 
necrotizing fasciitis of the left foot, however the veteran 
only perfected his appeal regarding the increased rating 
claim for the left knee disorder.  

The Board notes the veteran's claim for compensation benefits 
based on the Fugitive Felon Act, PL 107-103 was certified to 
the Board.  During the course of this appeal, a March 2006 
Decision of Waiver Indebtedness noted that felon warrants 
were cleared and benefits were restored.  The decision 
indicated that overpayment was created because of the felon 
warrants and the veteran's request for a waiver for 
compensation indebtedness of $2290.73 was approved by the 
Committee on Waivers and Compromises.  In light of this 
benefit being granted, there appears to be no case or 
controversy regarding the veteran's claim for compensation 
benefits based on the Fugitive Felon Act, and the issue is 
effectively rendered moot.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2005 statement, the veteran indicated that his 
service-connected left knee disorder increased in severity.  
The veteran's last VA examination was in December 2004 and a 
copy of a VA Medical Examination Report dated in April 2005 
is of record.  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Accordingly, the case must be returned to the 
RO for such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected left knee 
disorder.  It is imperative that the 
claims file be made available to the 
examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorder.  Examination findings should be 
reported to allow for evaluation of left 
knee disability to include range of 
motion studies.  The examiner should 
comment on any ankylosis, locking, 
subluxation and lateral instability.  It 
should also be indicated whether there is 
any additional functional loss due to 
pain or flare-ups of pain supported by 
adequate objective findings, or weakness 
on movement, excess fatigability; or 
incoordination.  

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
    
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




